Citation Nr: 9903295	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  96-48 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a fracture of the eighth thoracic vertebra. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran had active service from to December 1942 to 
August 1943.

Service connection for a fracture of the eighth thoracic 
vertebra was denied in an unappealed rating action in 
February 1944.  This appeal arises from a decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for a fracture of 
the eighth thoracic vertebra.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  By rating action in February 1944, the RO denied the 
appellant's claim of entitlement to service-connection for a 
fracture of the eighth thoracic vertebra.  He was notified of 
this decision and of his right to appeal by a letter dated in 
February 1944, but a timely appeal was not received.

3.  The evidence submitted since the most recent rating 
decision includes evidence which has not previously been 
considered and which, while new, is not relevant or probative 
of the issue at hand, and is not so significant by itself or 
in connection with the existing evidence, that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The evidence submitted since the RO denied service 
connection for a fracture of the eighth thoracic vertebra is 
not new and material.  38 U.S.C.A. §§ 1110, 5107, 5108 (West 
1991 & Supp. 1997); 38 C.F.R. § 3.156(a) (1998).

2.  The February 1944 rating decision denying service 
connection for a fracture of the eighth thoracic vertebra is 
final, and the claim is not reopened.  38 U.S.C.A. §§ 1110, 
5107, 7105 (West 1991); 38 C.F.R. 3.104(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the veteran's recorded complaints, and the 
clinical data of record, the Board concludes that his claim 
with respect to whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for a back disorder is well-grounded within the 
meaning of 38 U.S.C.A. § 5107.  A well-grounded claim is a 
plausible claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Overall, the Board concludes that the duty to assist 
him has been satisfied.  38 U.S.C.A. § 5107.

When a claim has been disallowed by the RO and become final, 
it may not thereafter be reopened and allowed, and no claim 
based upon the same factual basis shall be considered.  The 
law grants a period of one year from the date of notice of 
the result of the initial determination for the filing of a 
notice of disagreement; otherwise, that determination becomes 
final and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302.  
If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, then the claim 
will be reopened and its former disposition reviewed.  38 
C.F.R. § 5108.

To reopen a previously and finally disallowed claim, the 
Board must conduct a two-part analysis.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final disallowance of the claim is "new and material." 
Colvin v. Derwinski, 1 Vet. App.  171, 174 (1991).  Pertinent 
regulations provide that "new and material evidence" means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  If the Board determines that the evidence 
is "new and material," it must reopen the claim and 
evaluate the merits of the claim in view of all the evidence, 
both new and old.  Reyes v. Brown, 7 Vet. App. 113 (1994); 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).  The Court 
has recently decided that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  


Factual Background

The evidence, which was of record at the time of the RO's 
February 1944 rating decision, will be briefly summarized 
below.

The report of Physical Examination for enlistment, conducted 
in December 1942, noted that there had been a fracture of the 
eighth dorsal vertebra in April 1942, and that the veteran 
was in a cast for three months.  The veteran had no 
complaints at the time of the examination and there were no 
objective findings.  A clinical record brief from the Fort 
Screven, Georgia, hospital states that the veteran was 
hospitalized on December 31, 1942, for nasopharyngitis and 
that he was returned to duty on January 13, 1943.  A second 
Fort Screven Hospital clinical record brief states that the 
veteran was admitted on February 27, 1943, for acute 
gastritis and was returned to duty on March 1, 1943.  The 
physical examination report on admission notes the veteran's 
prior accident and shows that his muscular system, as well as 
his bones and joints, were evaluated as normal.  The clinical 
record briefs and the accompanying progress and nurse's notes 
are negative for evidence of treatment for a fractured 
vertebra.  A Certificate of Disability for Discharge (CDD) 
dated in September 1943 states that a medical board of 
officers found that the veteran had a severe, symptomatic 
deformity of the spine as a result of a compression fracture 
of the 7th and 8th dorsal vertebrae incurred in a 1942 
automobile accident.  The board also found that the veteran's 
fracture existed prior to service and was not aggravated by 
his service.  

The report of a VA general medical examination dated in 
January 1944 states that the veteran had no complaints at 
that time.  A dorsal spine X-ray report showed that there was 
a moderate compression of the 8th dorsal vertebra and 
narrowing of the interspace between the 7th and 8th and the 8th 
and 9th vertebrae with slight forward angulation.  The 
articular surfaces of the inferior portion of the 7th, and 
the superior and inferior of the 8th were more roughened than 
those above or below.  The lateral view showed a six-
millimeter gap between the manubrium and the gladiolus of the 
sternum.  The examiner stated that there was a history of 
fracture of the dorsal spine and although the X-ray showed a 
compression fracture of the 8th spine of the articular 
surfaces of the contiguous spines, the veteran did not have 
any limitation of motion of the spine, had no ankylosis and 
there was no pain or tenderness on motion.  There was no 
swelling, no deformity or atrophy due to the fracture.  The 
examiner's diagnosis was an old, healed, asymptomatic 
compression fracture of the 8th dorsal spine.

The rating decision dated in February 1944 denied service 
connection because the disability was not found to have been 
incurred in or aggravated by active service.  The veteran was 
notified of the decision by letter dated in February 1944.  
The veteran again filed a claim for service connection for 
his back disability in June 1944 and was advised by VA that 
same month that the claim had been denied in February 1944 
and of his appellate rights with regard to the claim.  The RO 
perceived a letter from the veteran, received in September 
1944, as a desire for an appeal of the earlier rating 
decision.  In its October 1944 letter, the RO advised the 
veteran of his appellate rights and what he should do to 
appeal the claim.  His November 1944 letter indicated that he 
wished to reenlist in the military and did not state that he 
wished to pursue an appeal of the February 1944 decision.   
There is no further evidence that the appellant attempted to 
appeal this decision within the one-year period and it became 
final.

The additional evidence, which has been submitted since the 
February 1944 rating decision, will be summarized below.

A letter dated in February 1951 from the veteran states that 
when he was called to a VA hospital to take a physical for a 
pension he told the doctor that he did not need a pension; he 
felt at the time that he was physically able to find a job.  
However, he was subsequently turned down for many jobs 
because of his fractured vertebra.  He requested another 
chance at an examination to show that his fracture was 
aggravated by active service and stated that he wished to 
appeal the 1944 rating decision.  The RO responded that he 
had already been notified of the decision in 1944 and that 
the one-year period for appeals had passed.  He was 
instructed to submit any evidence that might show aggravation 
of his spinal fracture.

In June 1995 the veteran sought to reopen his claim.  In July 
1995, the RO informed the veteran that his claim was 
originally denied in 1944 and that he needed to submit new 
and material evidence to reopen his claim.  In September 1995 
the veteran was notified that new and material evidence had 
not been received and that the claim was not reopened.  

In April 1996, the veteran submitted treatment records from 
General Electric dated from October 1942 to October 1959.  
These records indicate that the veteran fractured a vertebra 
in April 1942 and was in a cast for three months.  In October 
1942 he was sent home from work because of an old back 
injury.  Later that month he twisted his back on the job.  A 
September 1943 treatment note states that the veteran was 
inducted in December 1942 and discharged in September 1943 
and that he was hospitalized in March 1943 with back pain 
following exertion.  The treatment record further notes that 
the veteran was transferred to limited service after X-ray 
studies were taken and subsequently discharged.  A September 
1943 X-ray showed a healed fracture of the 8th vertebra.  
Treatment notes reveal that the veteran was treated for back 
pain several times during October 1959.  

During the veteran's personal hearing in December 1996, he 
testified that he injured his back in an April 1942 
automobile accident.  The orthopedist who treated him for 
this injury later examined him and said that there was no 
reason he could not serve.  He enlisted in the Coast 
Artillery in December 1942.  While inservice he fell on 
several occasions and did extensive calisthenics in basic 
training.  He testified that he was hospitalized for some of 
these injuries and received outpatient treatment for the 
others.  He felt that the falls and calisthenics aggravated 
his back condition.  He applied for the Army Specialized 
Training Program after basic training and never realized that 
he had been placed on limited duty.  He testified that he 
complained about his back during his discharge examination.  
He was discharged because of his back.  Approximately two 
months after his discharge from service, the veteran's family 
doctor provided treatment for his back but the records were 
not available.  He did not remember having a back injury in 
September 1943 and stated that he continued to have back 
problems which he treated with non-prescription medications 
and heating pads.  The veteran believed treatment records 
from the Fort Screven hospital were not of record.  

VA attempted to obtain further service treatment records, but 
was unsucessful.

Upon consideration of the foregoing, a May 1996 rating 
decision determined that new and material evidence had not 
been submitted to reopen the claim and denied service 
connection for a fracture of the eighth thoracic vertebra.  
The veteran disagreed with this decision and proceeded with 
the present appeal.


Analysis

Under the law, service-connection may be granted for disease 
or injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

The evidence submitted since the February 1944 RO decision is 
new in that it has not been previously considered in 
connection with this claim.  However, after a careful and 
thorough review of the record, it is concluded that the 
evidence is not material to reopen the claim.  The additional 
evidence is not "material" in that it does not establish 
that the veteran's residuals of an eighth thoracic vertebra 
were caused or aggravated by his service.  Here, the only 
evidence attributing aggravation of the veteran's fracture of 
the eighth thoracic vertebra to service-related causes are 
the veteran's own statements.  In this regard, while the 
September 1944 General Electric examination report indicates 
that the veteran was hospitalized for back pain following 
exertion, there is no opinion that his back disability was 
incurred inservice or that it was aggravated.  Moreover, to 
the extent that the report could be viewed as showing an 
initial back injury inservice, the Board finds that this 
evidence is new, noncumulative, and relevant to the issue at 
hand; however this medical record records the veteran's 
history of inservice injury to the back.  Evidence which is 
simply information recorded by a medical examiner unenhanced 
by any additional medical comment by that examiner does not 
constitute "competent medical evidence" and cannot enjoy 
the presumption of truthfulness as to the determination 
whether evidence is "new and material" for purposes of 
reopening a claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  As a lay person, the veteran lacks the specialized 
knowledge and expertise to offer medical evidence of 
aggravation of a preexisting injury.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).

The veteran has asserted that Cartright v. Derwinski, 2 Vet. 
App. 24, (1991) holds that a veteran's testimony is 'material 
evidence', therefore, the veteran's testimony constitutes new 
and material evidence.  Cartright involved a service 
connection claim and the Court of Veterans Appeals stated 
that a veteran's testimony could be material and therefore 
could not be ignored in the Board's consideration of the 
case.  However, it does not state that a veteran's testimony 
on any subject is per se new and material evidence.  Here the 
Board has considered the testimony of the veteran.  However, 
he as a layman, reached the conclusion that his fracture was 
aggravated by active service.  None of the physicians who 
have examined the veteran concluded that his fracture was 
aggravated by active service.  The Board finds the medical 
evidence to be more persuasive than the opinion of the 
veteran. 

The newly added treatment records do not reflect that the 
veteran's fracture was aggravated by his active service.  No 
clinical evidence showing a causal connection between the 
veteran's current spinal problems and his period of active 
duty has been submitted.  Thus, the additional evidence 
neither by itself nor in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
concludes that new and material evidence has not been 
submitted and that the claim must be denied.



ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for a fracture of the eighth 
thoracic vertebra, thus, the claim is not reopened. 



		
	L. J. WELLS-GREEN 
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 9 -


